The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending for examination.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-5 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbou-Des-Places et al., US 2017/0357450 A1.
Regarding claims 1 and 11, Barbou-Des-Places teaches a method of managing a page cache by a page cache management apparatus, the method comprising:5 
identifying an application accessing to data stored in storage (Fig.4; section 0026-0027; A specific instance of application software or application program can be referred to as an application program or application or app, which are used interchangeably herein. In one embodiment, the predetermined application or app can be a camera app which is configured to operate with an imaging system to capture still images or video or both. In one embodiment, the predetermined application is predetermined at compile time of the operating system and is identified by a flag or other identifier to indicate that it has a special status among all of the other application programs in that a reserved portion of the DRAM memory space is reserved for use by the predetermined program and potentially also by one or more of daemons and plug-ins and software libraries that are used by the predetermined application; the memory management system can allow for the use of the reserved portion to store read only files, such as software libraries, which are stored with read only permissions in the non-volatile memory); 
allocating a page used by the application for the accessed data to a page cache (Fig.4 and section 0026-0027; At some point during the boot up process, the operating system can cause the memory management system to reserve memory in volatile memory, such as DRAM, for use by at least one predetermined application program in  When those software libraries are stored in the reserved portion of DRAM 203 the permissions in one embodiment can be relaxed to allow writing to that DRAM in the reserved portion (e.g., to store temporary data used by the software libraries during execution).); 
setting a page variable corresponding to a type of the identified application to the allocated page (according to applicant’s specification section 0069; a page variable can be foreground use variable; Barbou-Des-Places teaches the predetermined app has been launched by the user or becomes the foreground app; see Fig.4; step 257); and 
managing demoting of the allocated page based on the set page when the allocated 10 page is a demoting target (Fig.4; step 259; In response to the launching of the predetermined app, the memory manager in operation 259 provides free volatile (e.g. DRAM) pages to the predetermined app. In one embodiment, the memory manager can first provide free pages from the free page queue if available and then provide memory pages from the reserved portion. In one embodiment, if more memory is needed for the predetermined app, then the memory manager can reclaim pages starting with the reserved portion before reclaiming pages from the remainder of the volatile memory 201).  
For claim 11, Barbou-Des-Places further teaches storage for storing data (Fig.3; it is taught as non-volatile memory); a memory comprising a page cache for storing pages of data used by applications (it is taught as volatile memory such as DRAM) and for storing at least one program (Fig.3 and Fig.5 and section 0027); and a processor connected to the storage and the memory (Fig.10).


Regarding claims 2 and 12, Barbou-Des-Places teaches the managing of demoting comprises delaying, if the identified application is a foreground application, demoting of the allocated page (Fig.6 and section 0029; steps 305-307-309; if the memory management system determines that the reserved page queue is empty then processing proceeds to operation 309 in which the predetermined app waits for free memory either in the free page queue or the reserved page queue). 
15  
Regarding claims 3 and 13, Barbou-Des-Places teaches the managing of demoting comprises delaying the demoted page from an active list of the page cache to an inactive list of the page cache (section 0023; Memory management systems can utilize the inactive page queue 108 by moving pages from the active page queue 106 onto the inactive page queue 108 over time. Again, the pages in the inactive page queue 108 can be sorted from most recent use to oldest use so that the memory management system can take actions to free up memory pages. In one embodiment, the transfer of a page from the active page queue 106 to the inactive page queue 108 can involve a reset of a "referenced" flag to a "not" state to indicate that the page is now considered inactive).  

Regarding claims 4 and 14, Barbou-Des-Places teaches the managing of demoting comprises demoting the allocated page, when the allocated page is a demoting target in an inactive list of the page 20 cache (section 0023; Memory management systems can utilize the inactive page queue 108 by moving pages from 
  
Regarding claims 5 and 15, Barbou-Des-Places teaches the managing of demoting comprises demoting, if the identified application is a background application, the allocated page (Fig.6 and section 0029; step 305-306; If the memory management system determines that the request is not from the predetermined app (or plug-ins, extensions, etc. given the same privilege) then processing proceeds to operation 306 in which the requesting app or process is required to wait for free memory). 25  

Allowable Subject Matter
Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include the page variable corresponding to the identified22 Docket No. 042090.0061application type comprises a foreground use variable indicating whether a foreground application is used and an opportunity variable indicating remaining opportunities in a page demoting process in combination with the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FANG et al., US 2019/0205266 A1 teaches a method is carried in an electronic device and includes that a plurality of reclaimable memory pages occupied by an application to be processed are determined; data stored in the plurality of reclaimable memory pages is written into an external storage medium; an operation of the application to be processed is paused; and the data written into the external storage medium is written into a memory when the operation of the application to be processed is unpaused.

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133